IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44900

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 632
                                                )
       Plaintiff-Respondent,                    )   Filed: October 26, 2017
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
SHANNON M. RICKETTS,                            )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Dane H. Watkins Jr., District Judge.

       Order denying Idaho         Criminal    Rule    35   motion    for   reduction   of
       sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Shannon M. Ricketts pled guilty to possession of methamphetamine, Idaho Code § 37-
2732(c)(1). The district court withheld judgment and placed Ricketts on probation. Ricketts
subsequently violated probation, and the district court revoked probation and imposed a unified
sentence of four years, with a minimum period of confinement of one year, and retained
jurisdiction. Upon completion of the period of retained jurisdiction, Ricketts was again placed
on probation. Ricketts later admitted to violating probation, and the district court revoked
probation and ordered execution of the underlying sentence. Ricketts filed an Idaho Criminal
Rule 35 motion for reduction of sentence, which the district court denied. Ricketts appeals.

                                                1
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Ricketts’ Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Ricketts’
Rule 35 motion is affirmed.




                                              2